DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 and 06/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter (US 20210230827) (hereinafter Bitter) in view of Schoenmaker et al. (US 20080263909) (hereinafter Schoenmaker).
Regarding claim 1, Bitter teaches An industrial machine comprising: 
a bucket having a main body and a door, the industrial machine configured to maneuver the bucket to dig material (see Bitter paragraph 15 regarding digging machine with arm and paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door to dig material); 
a dump cylinder having a piston and configured to open and close the door (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door, and piston that opens and closes door in order to dump material); 
a position sensor configured to sense a position of the piston within the dump cylinder (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston); 
an electronic controller including a processor and a memory (see Bitter paragraph 57 regarding processor and memory in control system), the electronic controller configured to:
receive an output signal from the position sensor, determine the position of the piston based on the output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston),
However, Bitter does not explicitly teach an initial or reduced speed of the cylinder as needed for the limitations of claim 1. 
Schoenmaker, in a similar field of endeavor, teaches control the dump cylinder at an initial speed from a first position towards a second position to move the door (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed.), 
as the dump cylinder moves from the first position towards the second position, reduce a speed of the dump cylinder from the initial speed based on the determined position of the piston (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter to include the teaching of Schoenmaker so that the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston. One of ordinary skill would recognize that though Schoenmaker is directed towards a boom cylinder and Bitter to a dump cylinder, the teachings between the two are directly analogous, especially regarding the angular displacement that the cylinders cause, and further, the advantages of applying Schoenmaker’s control to the cylinder of Bitter would be readily apparent to one of ordinary skill in the art .
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 2, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
determine, based on a further output signal from the position sensor, when the piston reaches the second position, and stop the dump cylinder based on determining that the piston reaches the second position (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door that has a defined fully closed digging and holding position and fully open dumping position, paragraph 57 regarding predefined automatic dump sequence control, and paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston. It is obvious that the control of the opening and closing of the dump cylinder would rely on the determinations and control based on the information from the position sensor, as open and closed positions are already defined in the automated control.).
Regarding claim 3, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the first position is selected from a group of a full-open target position in which the door is open and materials within the bucket are dumped and a full-close target position in which the door is closed and materials within the bucket are retained, and the second position is the other of the full-open target position and the full-close target position (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door that has a defined fully closed digging and holding position and fully open dumping position, where it is obvious that in normal operation, the bucket will move between these positions as arbitrarily defined first or second positions).  
Regarding claim 4, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein, to reduce the speed of the dump cylinder from the initial speed based on the output signal, the electronic controller is configured to reduce the speed of the dump cylinder according to a function selected from a group of a linear ramp-down function, a logarithmic ramp-down function, and quadratic ramp-down function (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, and the rate of the motion curve may be stored as a linear, quadratic, or curved function so that the speed of motion ends up being reduced according to those ramp-down functions- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position according to a linear, quadratic, or curved function).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 5, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the second position is an end of travel position, and the piston further includes a speed transition point located between the first position and the second position, the speed transition point being nearer to the second position than the first position (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which according to figure 10 occurs nearer to the second position than the first [rate of displacement is constant from 0-35 and decreases from 35-55]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a point nearer to the second position than the first), and 
wherein, to reduce the speed of the dump cylinder from the initial speed based on the output signal, the electronic controller is configured to: determine, based on the output signal, that the piston has reached the speed transition point, and, in response, reduce the speed of the dump cylinder from the initial speed (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which is determined according to stored models that define the point in the position- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a point known and determined in the movement process. It is obvious that Bitter and Schoenmaker, which teach position sensing cylinders would initiate the speed reduction at the transition point at the detected position).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 6, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
calibrate the position sensor to thereby learn the first position, the second position, and the speed transition point of the dump cylinder (see Schoenmaker figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion, which is determined according to stored models that define the point in the position. Using a broad definition of calibration ["the act or process of planning or devising something carefully so as to have a precise use, application"], the fact that the position vs. time curve of a boom is stored and applied to a cylinder with position sensors means that in a broad sense, the position sensors are calibrated to "learn" to first, second, and speed transition point positions as they apply the learned and stored curves saved in the controller. In combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case to apply the calibration of known movement points over time to the opening and closing of the dump cylinder).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 7, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein the electronic controller is further configured to: 
control the dump cylinder at an initial return speed from the second position towards the first position to move the door (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from one position to another at an initial speed. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.), 
receive a further output signal from the position sensor, determine the position of the piston based on the further output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston), and 
as the dump cylinder moves from the second position towards the first position, reduce the speed of the dump cylinder from the initial return speed based on the position of the piston determined based on the further output signal (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from one position to another at a certain position of the piston. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 8, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches wherein at least one selected from a group of the initial speed and the initial return speed is a maximum speed of the dump cylinder (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [defined as a certain position of the piston and known by the curves defined in paragraph 97]. The initial speed in the movement of the cylinder happens to be the maximum speed of the cylinder during the movement process- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from one position to another at a certain position of the piston, making the initial speed of movement the maximum speed of the operation of the dump cylinder. This is regardless of whether or not the particular cylinder could theoretically move faster, as a maximum operational speed is still broadly a maximum speed. It is obvious that the movement teaching may be applied to both an opening and closing movement of the cylinder.).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 9, the combination of Bitter and Schoenmaker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Bitter and Schoenmaker teaches the electronic controller further configured to: 
receive a signal to activate an automatic dump control from a user interface (see Bitter paragraph 57 regarding predefined automatic dump sequence control activated from user control), 
wherein the electronic controller is configured to control the dump cylinder at the initial speed to move from the first position towards the second position in response to receiving the signal to activate the automatic dump control (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed in response to a dump control signal).  
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Regarding claim 10, Bitter teaches A method of controlling a bucket of an industrial machine that is configured to maneuver the bucket to dig material, the bucket having a main body and a door (see Bitter paragraph 15 regarding digging machine with arm and paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door to dig material), the method comprising: 
the dump cylinder having a piston and configured to open and close the door (see Bitter paragraph 47 and figures 1-6 regarding opening and closing bucket, broadly interpreted as a main body and door, and piston that opens and closes door in order to dump material); 
receiving, by the electronic controller, an output signal from a position sensor that is configured to sense a position of the piston within the dump cylinder; determining, by the electronic controller, the position of the piston based on the output signal (see Bitter paragraph 63 regarding position sensor that senses the relative position of all of the moving parts of the machine, obviously including the dump cylinder piston and paragraph 57 regarding controller with processor and memory);
However, Bitter does not explicitly teach an initial or reduced speed of the cylinder as needed for the limitations of claim 10. 
Schoenmaker, in a similar field of endeavor, teaches controlling, by an electronic controller, a dump cylinder at an initial speed from a first position towards a second position to move the door of the bucket (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where at the time of actuation, the boom moves with constant displacement at an effectively instantaneous constant initial speed from one angular position to another- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to move the door from first to second position at an initial speed.), 
as the dump cylinder moves from the first position towards the second position, reducing, by the electronic controller, a speed of the dump cylinder from the initial speed based on the determined position of the piston (see Schoenmaker paragraph 25 regarding first hydraulic cylinder that controls movement of boom of construction machine, and figure 10 and paragraphs 95-97 regarding boom motion curve over time, where towards the end of the motion from first to second position of the boom, the rate of the angular displacement [therefore the speed of the cylinder] is reduced at a certain point in the motion [known by the curves defined in paragraph 97]- in combination with Bitter, the teachings of Schoenmaker regarding the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Bitter to include the teaching of Schoenmaker so that the motion control [and therefore also the speed and acceleration control] of a hydraulic cylinder may be applied to the dump cylinder of Bitter in an exactly analogous fashion, in this case, to reduce the speed of the dump cylinder from the initial speed as it moves from a first to second position at a certain position of the piston. One of ordinary skill would recognize that though Schoenmaker is directed towards a boom cylinder and Bitter to a dump cylinder, the teachings between the two are directly analogous, especially regarding the angular displacement that the cylinders cause, and further, the advantages of applying Schoenmaker’s control to the cylinder of Bitter would be readily apparent to one of ordinary skill in the art .
One would be motivated to combine these teachings in order to reduce vibration and stress on the components of a work vehicle by the gradual deceleration of moving parts (see Schoenmaker paragraph 96). 
Dependent claims 11-18 are analogous in scope to claims 2-9, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483